DETAILED ACTION
Allowable Subject Matter
Claims 1-7 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7 and 9-19 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1 and 14. Claim 1 includes an enclosure for an electronic device comprising first and second housing portions adapted to be joined together by a retention member received in a passageway, the passageway extending longitudinally along at least a portion of a periphery of an internal chamber of the enclosure, wherein the retention member restricts separation of the first and second housing portions, wherein the passageway extends continuously about a periphery of the enclosure and is curved along one or more portions of its length, and the retention member is flexible about its longitudinal axis such that it can be inserted longitudinally into the passageway in combination with all other elements of the base claim. Claims 2-7 and 9-13 are all dependent upon claim 1 and are considered to allowable at least for the same reasons as claim 1. Claim 14 includes a method of assembling an enclosure for an electronic device comprising assembling a first and a second housing portion together to form an interior chamber for the electronic device, and installing a retention member into a passageway, the passageway extending longitudinally along at least a portion of a periphery of an internal chamber of the enclosure, wherein the retention member restricts separation of the first and second housing members, wherein the passageway extends continuously about a periphery of the enclosure, and further comprising using a tool to install the retention member in the passageway, the tool includinq at least one of a ball-screw, a ball-wheel, a spindle, or a push rod telescopically received in a tube adapted to support the retention member in position for insertion into the passageway in combination with all other elements of the base claim. Claims 15-19 are all dependent upon claim 14 and are considered to allowable at least for the same reasons as claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841